Citation Nr: 1137275	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  99-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a September 2006 hearing before a Veterans Law Judge who is no longer at the Board.  In April and May 2009, he was sent letters advising him of his right to a new hearing if he so desired.  These letters indicated that if he did not respond within 30 days, it would be assumed that he did not want another hearing and would proceed with his appeal.  The Veteran did not respond, and thus no further development is required in this regard, as no hearing request is pending.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran contends he is unable to work secondary to his service-connected disabilities.  The Veteran has been awarded service connection for residuals of a left ankle fracture, with ligamentous instability, with a 40 percent disability rating; tinnitus, with a 10 percent rating; bilateral hearing loss, with a 10 percent rating; residuals of a right fifth finger fracture, with a noncompensable rating, and; residuals of a fracture of the left first to fourth metatarsals, status post open reduction and internal fixation.  His combined rating is 50 percent.  

In support of his claim, the Veteran submitted private medical records reflecting surgery on his left foot in April 2010.  He also submitted an August 2010 VA clinical record indicating he was seen for surgical follow-up that month at the Loma Linda VA medical center.  His left foot was noted to be infected at the surgery site, with complaints of pain and numbness.  He was to be afforded a VA podiatry consultation in one week.  No further VA medical records for 2010 have been added to the claims file.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  In the present case, the Veteran has put VA on notice of additional private and VA medical treatment in 2010 and subsequent, the complete records of which have not yet been obtained.  As the Veteran has been awarded service connection for residuals of fractures of the left first to fourth metatarsals, status post open reduction and internal fixation, these outstanding records of medical treatment for his left foot are relevant to his pending claim.  Regarding the Veteran's private medical records, his cooperation is required to obtain them, as VA may not request and obtain these records without his consent.  He may either obtain and submit them to VA himself, or provide VA with full contact information and written authorization for VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the specific names, address, and approximate dates of treatment for any private medical clinic which has treated him for his left foot disability, or any other service-connected disability, in 2010.  When the requested information and any necessary authorizations have been received, the RO should attempt to obtain copies of all pertinent records which have not already been obtained.  The Veteran may also directly obtain and submit this evidence to VA on his own behalf.  

2.  Request any VA medical records not already obtained from the Loma Linda VA medical center and any other VA medical center at which the Veteran has received treatment for his service-connected disabilities.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

